

116 HR 2964 IH: Improved Employment Outcomes for Foster Youth Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2964IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Danny K. Davis of Illinois (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include foster care transition youth as members of targeted groups for purposes of the work opportunity credit. 
1.Short titleThis Act may be cited as the Improved Employment Outcomes for Foster Youth Act of 2019. 2.Inclusion of foster care transition youth for purposes of work opportunity credit (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:

(K)a qualified foster care transition youth.. (b)Qualified foster care transition youth definedSection 51(d) of such Code is amended by adding at the end the following new paragraph:

(16)Qualified foster care transition youthThe term qualified foster care transition youth means any individual who is certified by the designated local agency as— (A)not having attained age 27 as of the hiring date, and
(B)having been in foster care (within the meaning of section 477 of the Social Security Act (42 U.S.C. 677)), after attaining the age specified in subsection (a)(7) of such section.. (c)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for the employer after the date of the enactment of this Act. 
